Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                February 22, 2018

The Court of Appeals hereby passes the following order:

A18A1136, A18A1137. ROBERT CHRISTOPHER EDWARDS v. THE STATE
    (two cases).

      A jury found Robert Edwards guilty of several sexual offenses, and we
affirmed his judgment of conviction in an unpublished opinion on direct appeal.
Edwards v. State, No. A15A0209 (July 14, 2015).           Edwards later filed two
extraordinary motions for a new trial. On August 17, 2016, the trial court denied the
first of these motions. On September 9, 2016, Edwards filed a notice of appeal from
that order, which has been docketed in this Court as Case No. A18A1136. The trial
court dismissed Edwards’s second such motion on June 8, 2017. Edwards filed a
notice of appeal from that order on June 21, 2017. That appeal has been docketed in
this Court as Case No. A18A1137. We lack jurisdiction over both appeals.
      An appeal from an order denying or dismissing an extraordinary motion for a
new trial must be initiated by filing an application for discretionary review. OCGA
§ 5-6-35 (a) (7), (b); Balkcom v. State, 227 Ga. App. 327, 329 (489 SE2d 129) (1997);
Davis v. State, 182 Ga. App. 736, 736-737 (356 SE2d 762) (1987). “[C]ompliance
with the discretionary appeals procedure is jurisdictional.” Fabe v. Floyd, 199 Ga.
App. 322, 332 (1) (405 SE2d 265) (1991).          Edwards’s failure to follow the
discretionary appeal procedure deprives us of jurisdiction over both appeals.
Consequently, Case Nos. A18A1136 and A18A1137 are hereby DISMISSED for lack
of jurisdiction. See Balkcom, 227 Ga. App. at 332; Davis, 182 Ga. App. at 736-737.


                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                      02/22/2018
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.